            Case 6:18-cv-01557-HZ      Document 24       Filed 01/07/21     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



MARIA R.,                                                    No. 6:18-cv-01557-HZ

                       Plaintiff,                            ORDER
       v.


COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

                       Defendant.

HERNÁNDEZ, District Judge:

       Plaintiff Maria R. brought this action seeking review of the Commissioner's final decision

to deny Disability Insurance Benefits. On July 22, 2019, pursuant to the parties’ stipulated

motion, the Court reversed the Commissioner's decision and ordered that the case be remanded

for additional proceedings. Order, ECF 18. Judgment was also entered on that date. J., ECF 19.

On December 8, 2020, Plaintiff’s counsel received notice of Plaintiff’s award for benefits. Pl.

Mot. Ex. 1 at 1, ECF 23-1. Counsel also represents that the federal government confiscated the

$5,372.06 EAJA fee to pay Plaintiff’s debts. Id. at 8.



1 - ORDER
         Case 6:18-cv-01557-HZ          Document 24        Filed 01/07/21   Page 2 of 2




       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Pl. Mot., ECF 23.

Defendant has no objection to the request. Id. The Court has reviewed the record in the case, the

motion, and the supporting materials including the award of benefits, the fee agreement with

counsel, and the recitation of counsel's hours and services. Applying the standards set by

Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002), the Court finds the requested fees reasonable.

       The Court GRANTS the motion [23] and awards Plaintiff's counsel $17,729 in attorney's

fees under 42 U.S.C. § 406(b). Because the previously awarded EAJA fee was garnished by the

federal government, the Commissioner is directed to send Plaintiff’s attorney $17,729 less any

applicable processing fees as allowed by statute. Any amount withheld after all administrative

and court attorney's fees are paid should be released to Plaintiff.

       IT IS SO ORDERED.



       Dated: ____________________________.
                  January 7, 2021




                                                       ___________________________________
                                                       Marco A. Hernández
                                                       United States District Judge




2 - ORDER
